Order entered June 25, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01308-CR
                                      No. 05-14-01309-CR

                             GERARDO DELACRUZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-21654-R, F12-22418-R

                                            ORDER
       The Court REINSTATES the appeals.

       On May 19, 2015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) counsel’s explanation for the delay in filing appellant’s brief is her workload;

and (4) counsel requested thirty days from the June 15, 2015 findings to file appellant’s brief.

       We ORDER appellant to file his brief by JULY 15, 2015.             We note that appellant’s

brief was originally due March 28, 2015 and counsel has already been granted one thirty-day
extension of time to file the brief. Therefore, no further extensions will be granted absent a

showing of extraordinary circumstances.

                                                  /s/    LANA MYERS
                                                         JUSTICE